967 N.E.2d 810 (2012)
359 Ill. Dec. 780
PEOPLE State of Illinois, respondent,
v.
Eli CUNNINGHAM, petitioner.
No. 113991.
Supreme Court of Illinois.
May 30, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Cunningham, case No. 1-10-1036 (05/13/11), affirming the denial of defendant's motion to reconsider the dismissal of his post-conviction petition. The appellate court is directed to remand this matter to the circuit court with directions to conduct an evidentiary hearing on defendant's motion to reconsider, which hearing is to include the issue of whether the post-conviction petition was filed with defendant's knowledge and authorization, and if not, whether the post-conviction petition should be stricken or withdrawn.